TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-12-00213-CV



                                      In re Adam Scott Perkins


                         ORIGINAL PROCEEDING FROM BELL COUNTY



                               MEMORANDUM OPINION


                  Adam Scott Perkins filed a document entitled Appellant’s Advisory to the Court and

Request for Intervention in his appeal from a trial court order in the Texas Attorney General’s suit

to establish a parent-child relationship and suit affecting the parent-child relationship. Alleging

discrepancies between the documents filed in the clerk’s record and the documents he received while

incarcerated, Perkins on March 12, 2012, requested from the Texas Department of Criminal Justice’s

Mail Systems Coordinating Panel and TDCJ’s Access to Courts director a log of documents sent by

the Attorney General to Perkins in prison. When he had not received the logs by March 18, 2012,

Perkins filed this advisory and request asking this Court to order TDCJ’s Mail Systems Coordinating

Panel to disclose to him the log of his incoming legal mail. Because Perkins requests that we order

action by a person not a party to or part of the judiciary that ruled on the suit regarding the parent-

child relationship, we conclude that his advisory and request is not properly part of that appeal.1 It




        1
             To the extent it is a motion in the original appeal, In re B.P., 03-12-00090-CV, we have
denied it.
is instead more of an attempt to file an original petition for writ of mandamus, and we will treat it

as such.

               Our power to issue a writ of mandamus is described in relevant part as follows:


       (a) Each court of appeals or a justice of a court of appeals may issue a writ of
       mandamus and all other writs necessary to enforce the jurisdiction of the court.

       (b) Each court of appeals for a court of appeals district may issue all writs of
       mandamus, agreeable to the principles of law regulating those writs, against a:

               (1) judge of a district or county court in the court of appeals district;
               or

               (2) judge of a district court who is acting as a magistrate at a court of
               inquiry under Chapter 52, Code of Criminal Procedure, in the court
               of appeals district.


Tex. Gov’t Code Ann. § 22.221 (West 2004). Perkins’s requested relief is outside the scope of this

statute and, thus, is beyond our power to issue a writ of mandamus.

               We deny Perkins’s requested relief to the extent that it is a petition for writ of

mandamus.




                                               Jeff Rose, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Filed: April 11, 2012




                                                  2